Name: 89/314/EEC: Commission Decision of 27 April 1989 on improving the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural policy; NA
 Date Published: 1989-05-13

 Avis juridique important|31989D031489/314/EEC: Commission Decision of 27 April 1989 on improving the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 131 , 13/05/1989 P. 0067 - 0067*****COMMISSION DECISION of 27 April 1989 on improving the efficiency of agricultural structures in Luxembourg pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (89/314/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Luxembourg Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: Grand-Ducal Regulation of 13 December 1988 establishing the reference income for 1988; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 In view of the Grand-Ducal Regulation of 13 December 1988, the measures adopted in Luxembourg pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.